Citation Nr: 1642942	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and dysthymic disorder.

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for an acquired psychiatric disorder on a de novo basis and entitlement to a rating in excess of 10 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied; this decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the January 2006 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received since the January 2006 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in January 2006.  The Veteran did not appeal the January 2006 rating decision, nor did he submit any new and material evidence within a year of January 2006 rating decision.  See 38 C.F.R. §3.156(b).  The January 2006 rating decision thereby became final.

At the time of the January 2006 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).

Evidence received since the January 2006 rating decision includes private medical evidence, VA medical evidence, the Veteran's statements regarding his PTSD stressors, and lay statements regarding the Veteran's mental status.  For purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Veteran's statements and lay statements are presumed credible for the limited purpose of reopening the claim.

When this is done, his testimony is considered both new and material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent only, the appeal is allowed.



REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran reported that just after he was stationed in Okinawa, he underwent missions to Thailand and Vietnam, which resulted in his PTSD stressors.  In essence, he contends he participated in covert operations.  In December 2009, VA found that the information required to corroborate the stressful events was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) as the Veteran reported these stressful events occurring in January and February 1972 and he was a student at Fort Ord, California, during this period.  However, the Veteran's military record shows he was stationed in Okinawa from March 1972 to December 1972 and assigned to a Special Forces unit, although he did not receive any particular special forces training, and was not awarded any medals other than the National Defense Service Medal and the Marksman badge.  

The Board finds that the additional date information is sufficient to justify another attempt to corroborate the Veteran's stressors.  

In addition, the Veteran's treatment records show that he was diagnosed with depression in August 2009 and dysthymic disorder in October 2010, which also may be related to his service.

A remand is necessary to attempt to verify the Veteran's in-service stressors.  Furthermore, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim.

Regarding the Veteran's increased rating claim for his lumbar spine disability, he has been afforded VA examinations in May 2010, July 2011, May 2012, and July 2014.  However, in November 2015, a CAT scan showed moderate to severe multilevel spinal degenerative joint disease and vertebral body compression fractures.  The Veteran asserts that this objective medical evidence shows that his back was more severely damaged than previously thought.  He asserted that he was entitled to increased compensation for the "extreme" increased in his lumbar spine disability.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is required to evaluate the current nature and severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request that agency to research the Veteran's stressor statements concerning missions in Thailand and/or Vietnam from March 1972 to December 1972.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.   

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include PTSD, depression, and/or dysthymic disorder, either began during or was otherwise caused by the Veteran's active service.  If PTSD is diagnosed, the examiner must identify the stressor event or events supporting the diagnosis.  A complete rationale for any opinion offered is required.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  All indicated studies should be performed, and all findings should be reported in detail.  Range of motion studies must be performed.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


